PER CURIAM:
Charles E. Taylor, court-appointed counsel for Jimmie L. Youngblood in this direct criminal appeal, has filed a motion to withdraw on appeal, supported by a brief prepared under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In addition, Youngblood has filed two motions for the appointment of substitute counsel. Our independent review of the entire record reveals that Taylor’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no issues of arguable merit, Taylor’s motion to withdraw is GRANTED, Youngblood’s conviction and sentence are AFFIRMED, and Youngblood’s motions are DENIED as moot.